COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00273-CV


IN RE DONALD JASON MCCOY                                                RELATOR


                                    ------------

                           ORIGINAL PROCEEDING
                       TRIAL COURT NO. 231-538847-13

                                    ------------

                         MEMORANDUM OPINION1

                                    ------------

      The court has considered relator’s petition for writ of mandamus and

motion for emergency relief and is of the opinion that all relief should be denied.

Relator Donald Jason McCoy argues that the trial court abused its discretion by

ordering him to pay attorney’s fees because it “did not condition the award of

appellate attorney’s fees upon [his ex-wife] meeting [her] burden of proof.”

However, no reporter’s record was made of the hearing at which the trial court

entertained the motion seeking the fees, and without a reporter’s record, we have

      1
       See Tex. R. App. P. 47.4, 52.8(d).
no way to review whether McCoy’s ex-wife met her burden of proof for an award

of attorney’s fees. Although we deny McCoy’s requested relief in this mandamus

proceeding, our decision should not affect whether McCoy may alternatively seek

to challenge the propriety of the attorney’s fees in his pending appeal from the

trial court’s final decree of divorce.

      Accordingly, relator’s petition for writ of mandamus and motion for

emergency relief are denied.

                                                 PER CURIAM

PANEL: MEIER, DAUPHINOT and WALKER, JJ.

WALKER, J., filed a dissenting opinion.

DELIVERED: August 28, 2015




                                         2